The judgment in this case is affirmed. The provisions of Section 6529 of the Justices Code do not apply to mayor’s courts in criminal proceedings. If they did, the motion for change of venue and the evidence do not disclose a. ground for change under that section.
The made to order prosecution in the court of H. W. Gaver, Justice of the Peace, was nullity. Two courts, having concurrent jurisdiction, can not take jurisdiction of the same person and the same subject matter at one and the same time. The jurisdiction of the court first acquiring the same is exclusive. This is elementary. The cause is remanded to the mayor’s court for execution.